Citation Nr: 1512460	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-35 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for chronic adjustment disorder with depressed mood.

2.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's chronic adjustment disorder with depressed mood was manifested by symptoms that most nearly approximate occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks.

2.  For the entire appeal period, the Veteran's chronic low back strain was manifested by forward flexion of the spine greater than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for chronic adjustment disorder with depressed mood are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).

2.  The criteria for an evaluation in excess of 20 percent for chronic low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives      a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and        which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's claim of entitlement to a higher rating for an adjustment disorder arises from her disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Turning to her claim for an increased rating for a low back disability, the Board notes that, although the severity of that disability appears to have been initially reevaluated by the RO in connection with the Veteran's March 2011 claim of entitlement to a total disability rating based on individual unemployability (TDIU), the RO did provide her with notice, by letter dated April 2012, of the evidence needed to substantiate an increased rating claim.  In any event, neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning symptomatology, treatment, and impairment related to her service-connected adjustment disorder and low back disability were obtained.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.   As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Adjustment Disorder with Depressed Mood

The Veteran is seeking an initial rating in excess of 30 percent for chronic adjustment disorder with depressed mood ("adjustment disorder"), service connection for which was granted in March 2012.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment. 38 C.F.R. § 4.126(b). 

Chronic adjustment disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9440.  The relevant rating criteria are as follows.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed      all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score   of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

After review of the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's adjustment disorder is not warranted at any point during the time period under review, as her symptoms and their effect on her ability to function occupationally and socially most nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The record reflects that the Veteran was referred for mental health treatment by    her VA physical therapist in October 2011.  She reported that she and her partner had ended their fourteen-year relationship the prior week.  The Veteran stated she felt depressed, sad, and stressed, but denied suicidal or homicidal ideation.  She indicated she was employed part-time and was also in school.  The care provider noted depressive symptoms and a sad mood, but indicated the Veteran had normal speech and affect and was friendly, cooperative, and interested.  She assigned a GAF score of 58.

In January 2012, the Veteran reported for mental health treatment describing dreams of her in-service trauma since beginning to discuss that event with care providers.  The provider diagnosed her with depressive symptoms and assigned a GAF score of 58.  In February 2012, the Veteran was again referred for mental health treatment due to depressive symptoms.  She reported problems at school, related to her desire to wear a hat to hide her burn scars, and symptoms that included loss of interest in activities she used to enjoy, social withdrawal, irritability, trouble sleeping, panic attacks, anxiety, and obsessive thoughts about people staring at her.  An obsessive dressing trait related to her burn scars was also noted.  The Veteran indicated she had a significant other of fifteen years, and supportive family and friends.  She reported she was currently working at a pizza restaurant.  The care provider reported the Veteran had satisfactory memory for both past and present events.  She noted a mildly anxious and depressed mood, with congruent affect, appropriately modulated.  Suicidal and homicidal thoughts were denied.  

During a March 2012 VA posttraumatic stress disorder (PTSD) examination, the Veteran explained that she struggled with adjusting to "the new me," and to others' reactions to her appearance.  She reported nightmares related to the in-service burn event several times a week.  Symptoms of dysthymia, irritability, social withdrawal, decreased interest in activities, and disturbed sleep were also noted.  The examiner noted that the Veteran was in a long-term relationship with her partner, and that they were raising three children.  The Veteran reported she had been employed at    a pizza restaurant for over five years, but quit after being hit by a vehicle while crossing the street on foot.  She indicated she was currently enrolled in school to become an occupational therapy assistant.  The Veteran denied any history of suicide attempts or plans, but stated she had thought about it "plenty of times."    She described her thoughts as "if I wasn't here I wouldn't have to worry about this, I wouldn't have to worry about people looking at me."  The Veteran denied taking psychiatric medication for her symptoms, stating she thought she might need it,   but that she did not like the side effects of medication.  The examiner assigned      the Veteran a GAF score of 72, and noted that her score reflected generally mild symptoms that had some effect on social, emotional, and occupational functioning, but in the presence of generally effective functioning overall.

During a mental health appointment in June 2012, the Veteran reported symptoms of nightmares, intrusive thoughts, anxiety, irritability, avoidance, hypervigilance, heightened startle response, and depression.  She stated she took two months off from school to try to deal with her symptoms.  She reported she would be starting an internship in July, and that she was looking for an evening job she could work while completing her internship.  She stated her relationship with her partner       was "up and down."  The care provider noted that the Veteran was pleasant and cooperative, with good eye contact, and that she denied suicidal and homicidal ideation.  At an appointment later that month the Veteran again reported difficulty falling asleep and nightmares involving her in-service burn trauma.  She denied suicidal and homicidal ideation.  She stated she was currently finishing school.

The Veteran again presented for treatment in February 2013.  Suicide and depression screening conducted at that time was negative, but a PTSD screen was positive.  The Veteran reported experiencing nightmares, symptoms of avoidance, and a heightened startle response.

The Veteran was afforded a VA mental disorders examination in June 2014.  She described a depressed mood, symptoms of social withdrawal, disturbed sleep, irritability, and nightmares.  She stated she avoided gas stove and pilot lights as       a result of her in-service burn incident.  The Veteran reported she had finished occupational therapy school in October 2012 but had not yet taken the certification examination, and that she had been working full-time at a restaurant since October 2012 as a line cook and shift manager.  She stated she enjoyed the work and got along well with her co-workers.  The Veteran also discussed her seventeen-year relationship with her partner, indicating they separated in December 2013 after        a big fight that included violence on the part of her partner, but that they had subsequently reconciled.  The Veteran reported visiting family and interacting with her partner's younger sister and another friend on a regular basis.  She indicated that she and her partner lived with her partner's three children and one grandchild, who ranged in age from one to twenty-one years of age, and that she viewed herself as their nurturer.  The examiner noted the Veteran demonstrated good social skills.  When questioned regarding her current mood on a scale of 1 to 10, with 10 being the best, the Veteran indicated it had been a 4 prior to the appointment because she thought she was going to have to rehash everything, but that it was currently a 6.  She denied suicidal or homicidal ideation and panic attacks, but indicated she had bouts of insomnia and occasional nightmares.

During her January 2015 Board hearing, the Veteran testified that she primarily experienced mental health symptoms when at work and out in the community.  She stated she experienced anxiety attacks when she was in new places, and sometimes in the same places.  She indicated she sometimes experienced conflicts at work as a result of her symptoms, and that she took off as many as three days a week when that happened.  The Veteran also reported depressive symptoms, insomnia, and drinking to cope with her symptoms.  She stated she did not take medication for her symptoms because she did not like how they made her feel.

On review of the evidence of record, the symptoms the Veteran reported during      VA treatment and examinations, and in support of this claim, along with the   objective findings on VA examination and during VA treatment, reflect no worse  than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  For the period under review, the Veteran's adjustment disorder was primarily manifested by symptoms such as anxiety and depression, nightmares, intrusive thoughts, sleep impairment, irritability, panic attacks occurring weekly or less often, and some disturbances in mood or motivation.  It was not manifested by a flattened affect; circumstantial, circumlocutory or stereotyped speech, impaired judgment, thought process or communication, or a difficulty in establishing and maintaining effective work and social relationships. 

The Board acknowledges that disturbance of mood and motivation are listed in the criteria for a 50 percent disability rating, and that suicidal ideation, reported once in 2012, and obsessive rituals, such as the Veteran's preoccupation with dressing to cover her scars, are included in the criteria for a 70 percent disability rating.  However, the Veteran consistently denied suicidal ideation elsewhere in the   record, both before and after that examination, and the record does not reflect       that her preoccupation with her dress was interfering with routine activities.  In   that regard, there is no evidence indicating that the symptoms she has experienced during the period under review have caused reduced reliability and productivity     at work, or difficulty in establishing and maintaining effective work and social relationships, such that a higher disability rating would be warranted.  

Indeed, the Veteran has consistently reported maintaining various relationships with friends and family, has described a strong bond with her partner's children and, although she has described ups and downs with her partner, has maintained a relationship with her for over 15 years.  In addition, the record reflects the Veteran completed a course of study while also working part-time in 2012 and that, since October 2012, she has been employed full-time in a position involving some managerial duties-a position she has stated she enjoys and hopes to continue.    In short, while several symptoms enumerated in higher rating criteria were noted at specific points during the period under review, the Veteran's functioning was generally reliable and productive during the relevant period in spite of those symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (although symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of occupational and social impairment).  It follows, then, that the evidence does not reflect that the Veteran's symptomatology results in deficiencies in most areas or total occupational and social impairment.  

The Board also notes that, although the Veteran stated during her Board hearing that she sometimes missed up to three days of work a week due to her mental health symptoms and occasionally had conflicts with co-workers, that report is somewhat inconsistent with other statements she has made regarding her ongoing full-time career and her interactions with fellow employees, and is thus less persuasive than other evidence of record.  The Veteran indicated earlier in the hearing that she was still working in that position full-time and, as previously discussed, indicated during her June 2014 VA mental health examination that she was both a line cook and a shift manager, and that she enjoyed the work and got along well with her co-workers.  Moreover, during a June 2014 VA back examination, she reported working between 30 and 45 hours a week in 12 hour shifts, and stated she had missed only two to three days of work in the past year.

In considering the severity of the Veteran's symptoms during the period under review the Board has also considered the GAF scores that were assigned, and notes that treatment records reflected GAF scores as low as 58 in late 2011 and early 2012.  However, as already discussed, the Board finds that the medical evidence    of record, including the evidence accompanying those scores, reveals findings reflective of occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, rather than consistently reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

The Board notes that it has considered the Veteran's and her acquaintances' assertions as to her symptomatology and the severity of her adjustment disorder, but concludes that the findings during medical evaluation are more probative than those lay assertions.  The Board has relied heavily on VA examinations and mental health treatment notes, which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation of function     that more nearly approximates the criteria for a 30 percent evaluation.  

In summary, the Board finds the most probative evidence reflects that the   Veteran's symptoms most closely approximate the criteria for a 30 percent disability evaluation.  Accordingly, the preponderance of the evidence is against  the claim, and an evaluation in excess of 30 percent for PTSD is denied for the entire period of the claim.

Low Back Disability

The RO reevaluated the severity of the Veteran's chronic low back strain ("low back disability") in a June 2012 rating decision, and continued her 20 percent rating.  The Veteran appealed that decision, asserting that the rating should be higher.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,   4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

The Veteran's low back disability is rated under Diagnostic Code 5237, which utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").

The General Rating Formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

After review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability is not warranted at any point during the time period under review.  The objective medical findings of record do not show that the Veteran's forward flexion has been limited to 30 degrees or less, even after consideration of pain and the other symptoms described in DeLuca, such that a higher rating would be warranted.

During an April 2012 VA examination, the Veteran reported constant pain in her low back, as well as flare-ups she described as a tightness in her back that lasted one to two days.  The examiner documented forward flexion to 70 degrees, with objective evidence of pain beginning at that point.  There was no additional limitation of range of motion after repetitive motion.  On the contrary, forward flexion to 90 degrees was noted.  The Veteran stated her back condition affected her ability to bend, lift, and stand at work.  She also stated she was currently in school for occupational therapy, and that she had quit her job at a restaurant in September 2011 due to a motor vehicle accident that affected her knee.

During VA treatment for low back pain in June 2013, forward flexion of the lumbar spine to 70 degrees was again documented.  The Veteran was seen for additional treatment in July 2013, at which time she complained of pain at a level of 8/10.  She indicated her pain was worse when seated and when flexing forward at the waist.  Active forward flexion to 40 degrees was documented.  X-ray imaging revealed an essentially normal lumbar spine.  The Veteran reported for follow-up treatment in September 2013, describing constant back pain of 8.5/10, worsened by sitting or by moving too much.  The care provider noted normal range of motion of the spine.

During a June 2014 VA examination, the Veteran indicated her low back pain was continuing to worsen.  She stated she took no medication for the pain, but that she treated it by using a TENS unit, capsaicin cream, and heat, and by stretching.  She reported experiencing flare-ups approximately three times per month, lasting one week in length.  She stated she worked 12-hour days at times, and between 30 and 45 hours per week, and that she had missed approximately two or three days of work in the past year.  The examiner documented forward flexion of the lumbar spine to 85 degrees, with objective evidence of painful motion beginning at that point.  There was no additional limitation of motion after repetitive motion.  The examiner reported functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  He noted there was no ankylosis of the spine.

During her Board hearing, the Veteran reported daily back pain of 8 or 9/10, and occasional swelling.  She stated she sometimes had to wear slip-on shoes because she was unable to reach down to tie her shoelaces.  She also reported having difficulty completing tasks at work that required bending, and stated she would treat the pain with Icy Hot patches or would sometimes work fewer days the following week to compensate.  

The Board has reviewed and considered the Veteran's assertions in support of her claim of entitlement to a rating in excess of 20 percent for her low back disability, including her reports of constant pain of 8/10 or higher, flare-ups that include tightness and swelling, and difficulty when sitting, bending forward, and moving frequently.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than her assertions.  Even considering functional loss and her subjective complaints, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, has not been shown such that a rating of 40 percent would be warranted.  Moreover, as there is no objective evidence of ankylosis of the spine at any time during the claim period, evaluations of 50 percent or 100 percent are also not warranted.

The Board has also considered whether a separate rating is warranted for an associated neurological disability.  The Veteran has consistently denied, and examiners and care providers have not observed, associated neurological symptoms, aside from some radiating pain and occasional numbness and tingling  in her lower extremities.  Regarding those symptoms, the Veteran reported low back pain that radiated into her left leg, as well as some numbness, to a VA care provider in July 2013.  Straight leg testing conducted at that time was normal, but the provider stated that the Veteran had signs and symptoms consistent with lumbar radiculopathy.  During her 2014 examination, the Veteran reported experiencing some left lower extremity numbness two to three times per year.  The examiner noted some decreased sensation in the left lower extremity, but reported full strength in both lower extremities, negative straight leg tests, and normal deep tendon reflexes.  However, as objective evidence of mild incomplete paralysis      of the sciatic nerve has not been shown, as the Veteran has reported experiencing the foregoing symptoms only infrequently, and as radiating pain is specifically contemplated in the General Rating Formula, the Board finds that a separate rating for radiculopathy is not warranted during the claim period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In summary, the Veteran has not demonstrated forward flexion to 30 degrees          or less, does not suffer from ankylosis of the thoracolumbar spine, and has no associated neurological disabilities that warrant a separate disability rating.  Accordingly, the Board finds that the preponderance of the evidence is against      her claim for an evaluation in excess of 20 percent for her low back disability.

Other Considerations

The Board has also considered whether referral for extraschedular consideration is warranted for either disability on appeal.  The Court has set out a three-part test,  based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the Veteran's adjustment disorder, the Board finds that the rating criteria reasonably describe her disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As already discussed, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  Moreover, the rating criteria specifically contemplate the impact of her disability on employment.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of that disability for extraschedular consideration is not warranted. 

Turning to the Veteran's low back disability, the General Rating Formula for Diseases and Injuries of the Spine reasonably describes her disability level and symptomatology, and provides for higher ratings for more severe symptomatology than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional    loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet.  App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe her low back disability picture.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

However, to the extent that the Veteran has argued the rating criteria are inadequate to address her symptomatology, the Board notes that she has not been hospitalized for her service-connected low back disability, nor, based on the evidence already discussed, has it caused marked interference with her employment.  Accordingly, there is no basis for referral of the claim for extraschedular consideration.	

As a final matter, the Board observes that entitlement to a total disability rating   based on individual unemployability (TDIU) was denied by the RO in the same    June 2012 rating decision that denied, among other issues, entitlement to increased evaluations for the issues currently on appeal.  The Veteran did not appeal that TDIU determination.  Inasmuch as TDIU due in part to adjustment disorder and a low back disability was previously denied and not appealed, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.  However, the Board also finds, separate and apart from the fact that a prior TDIU determination involving the Veteran's service-connected adjustment disorder and low back disability was denied and not appealed, that the evidence of record does suggest that action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) would be appropriate at this time.  The evidence of record indicates that, during the period under review, the Veteran quit one job due to a knee injury in September or October 2011, subsequently attended school and worked part-time, and began working full-time at a restaurant in October 2012, where she was still employed as of January 2015.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).



ORDER

An initial evaluation in excess of 30 percent for chronic adjustment disorder with depressed mood is denied.

An evaluation in excess of 20 percent for chronic low back strain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


